internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-134511-01 date date re legend decedent trust testamentary_trust corporation family local court date date date date x y dollar_figurea dollar_figureb dear plr-134511-01 this is in response to your letter dated date in which you requested rulings under sec_2601 of the internal_revenue_code the facts submitted and representations made are as follows decedent created an irrevocable inter_vivos_trust trust on date the assets of trust consist of cash and marketable_securities having a value of approximately dollar_figurea plus x shares of corporation on date decedent died decedent’s will created a_trust testamentary_trust that currently holds among other assets a small amount of shares of stock in corporation y shares paragraph of testamentary_trust provides that during the continuation of testamentary_trust the net_income from the trust or the part the trustees determine to be available for distribution shall be paid not less than quarter-annually in equal shares to decedent’s four children if any child shall die prior to the termination of this trust leaving issue living then the share of income that child would have taken shall go to such issue per stirpes paragraph provides that testamentary_trust shall terminate on the death of the survivor of decedent’s four children and the entire trust estate shall be distributed in equal shares to decedent’s then living grandchildren per capita provided that if any grandchild of decedent shall predecease the termination of the trust with issue living the issue shall take per stirpes the share which the grandchild would have taken had he or she survived the termination of the trust paragraph provides that trustees may sell exchange and grant options to purchase or exchange any part of the trust estate in order to consolidate all of the corporation shares owned by the family trusts into one trust trustees filed a petition for approval of sale of corporation shares with local court requesting that local court approve the sale of the shares of corporation shares held by testamentary_trust to trust trustees represent that the y shares of stock of corporation held by testamentary_trust are worth a total of dollar_figureb on date local court approved all of the relief requested in the petition for approval of sale of corporation shares this order is conditioned on a favorable ruling from the internal_revenue_service that the sale will not cause testamentary_trust to lose its exempt status for generation-skipping_transfer gst tax purposes sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under section a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date plr-134511-01 section b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer gst tax shall not apply to any generation-skipping_transfer from a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action will not cause a_trust that was irrevocable on date to lose its exempt status sec_26_2601-1 provides that a modification will not cause a_trust that was irrevocable on date to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst to determine whether a particular amendment to a_trust shifts a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification in this case trustees of testamentary_trust intend to sell the shares of stock that testamentary_trust holds in corporation to trust and local court has approved the sale the sale of the corporation stock will not shift a beneficial_interest in trust or testamentary_trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the sale will not extend the time for vesting of any beneficial_interest in the trusts therefore we conclude that the proposed sale of corporation stock by testamentary_trust to trust will not cause either trust to lose their exempt status with respect to the gst tax except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of plr-134511-01 the code provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
